Revised Abatement Order filed January 8, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00395-CR
                                   ____________

                  ALEXI DOMINICK HEMPHILL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1327402

                      REVISED ABATEMENT ORDER

      On September 30, 2014, this court directed the trial court to conduct a
hearing on appellant’s motion for new trial regarding his contention that he was
denied effective assistance of counsel at the punishment phase of trial because of
counsel’s failure to investigate, interview, and call witnesses to provide mitigating
evidence. The order abated this appeal for 60 days, required the trial judge to see
that a record of the hearing is made, and order the court reporter and the trial clerk
to forward a record of the hearing and a supplemental clerk’s record containing the
trial court’s signed order ruling on the motion for new trial. The order required
those records to be filed on or before October 30, 2014.

         No records were filed, and upon inquiry, this court was informed that a
hearing was scheduled for November 20, 2014. When no records were filed within
30 days of the scheduled hearing, this court inquired further, and was informed that
the hearing was continued to January 9, 2015. We therefore issue the following
order:

         The previous abatement is continued until January 23, 2015. The appeal will
be reinstated on this court’s active docket on that date. The record of the hearing
and supplemental clerk’s record are due on or before January 30, 2015. Appellant’s
supplemental brief, if any, is due on or before February 10, 2015. The State’s
response to appellant’s supplemental brief, if any, is due on or before February 20,
2015. If the parties do not intend to file supplemental briefing, it is requested that
they promptly inform the court. It is so ORDERED.

                                              PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.